Case 2:18-cv-00136-RSM Document 30 Filed 04/18/19 Page 1 of 3...
TRE UNITED STATES DistRict COURT
FoR THE Wesreal DiSTRICT OF
WASHIAGTON AT SEATTLE.

 

 

 

 

 

 

UOTE D A TUTES BE Amsticat | Ae CV IP- (3G RSM
RES POMDAMF
V R&SPOMES. TO _BOVENMEATS Mo Flgn
KOBRAT D. VHERSOA) Fok WAvtk of AoE -LUuwr
(251 TION A.
_)_FRIVILEGE .

 

 

PETIT ONER OPPOSES THE GoviLnMinls KEQuEsST Fek ABDITIGMAL.
VIME. VO PREPARE. THEIR RESPONSE. AYO AVY IMPLLED WAVER GF.

ASTULVEL: CLIGNT SRIVILEOE.,

TRL _ P27 TOW LR HAS NOT IMPLICITLY WAIVED ANY CoNsTITUPeM sl
RiGkTS  & THER KUswtn.y aR INTWIPONALLY, FHE GovtRomMinr
MAY VREAT MR- /tLA AS AVY OTHER WITNESS Wet OUT TRAMPLING _

UPON THE. fem Tepths Cons ritutieanAl RIGHT.

 

THE. Govehilon wt HSS Kiown AGouT THES £ET1TIGN Fak ACR _
AYR AUD HAD AMPLE FIME TO ADDRESS THE. MASIES, ANDO 16
ISVESTIGAVE ANY LIAIMS TREY NEZD VO tVESTIGATE« |

Here Mas Gey A CONSISTANT ARITA OY VAL GoVPUMel
1 Dksle Wt. PROCEEDINGS GF THIS CASE OUT BECOUD THE AOTER
Limits CF /RGFESSIONAL CUurres?. ALINOVGH SPerITIGNER KOS
Tubbs MIATINEZ WAS A FRETCCUTOR H15 EUTRE CARRER BErake
Bscomné A Tabbs, AND HAS WAKA 6. PERSAWAL LiSTEREST LAI

Vitis CAS? Bethust OF His ?xs00KL INTREST AN ON? CE

RESABMSE. YO GO MATIAAL — 6

 

 
 

nce

Case 2:18-cv-00136-RSM Document 30 Filed 04/18/19 Page 2 of 3

 

 

 

“TRE PROSECAORS _ C meS. OC. GRELSON ) 6 TIWOS TH RuUl& in
A Biss MWR Fevokiwe wae. Seastcutians L&SE, THOS, MS

_ EFFORTS yO B& TFREATO FAIRLY LH TRIS. LOUVRE ARE. NEGLIGIBLE,
PeaiieNetR WoO Like. iT BITREO MIO THLE Record OF THE
Age FRA ME OPAOSES ANY MER? CoMTLOUANCES “JUST AS HE

HAS OPPOSED ENERP CONTINUANCE. _SavONT BY? THE Gove RIM

 

OR. BY HIS. CONS 2.4. AGAINST HLS. DISHES,
Petia ALSO REALIZE S VHA Tun et MARNE Z With AeT RISK

TAG RARDIZING KES MyRSuiT oF MRS.C. GRECSON BF MAKE ANT

 

fe h
Rutinos AGAMST AMER VEL Fi ksT FEDERAL CASE,  THYS, THES
Meriod with Ar srRuck Ap Rut ta Fava OF THe. (ROSILATEN,
Periien¢R Fest ANTS FO. ALIRS. THE Casket FRAT IT 1S OBV/GUSE..

WAY THI CoekT 15 4ihS-

 

 

Fl esPECT FULLY —SuBMiyTED Sys is" DAY CF Aft L LF

dod dso,

TRoBEAT SHORTY (POSE |

PEL SHRM FT ¥ULGYIOBL
fo BOK. S00?
SNELL OA AEGAN G7379

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KesPIns &. yo GON Mafiow ~ 2.

 

 

a

 
o , .
Rpfert THahse" 1EO4 20 Fb
EDI SHE OAM

FR eAL CORBELTION ENSTITUTTON
PRAM SOOO
SHLAA DAL OP EGN Y7379

 

<>48042-086<
U S District Court
700 Stewart ST
Seattle, WA 98101
United States

)O0L26-RSM Document 30 Filed 04/18/19
